A party seeking to vacate a default must demonstrate both a reasonable excuse for his nonappearance and a meritorious defense to the action (see Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138, 141 [1986]). Even assuming that Acosta had a viable defense to plaintiffs demand for a broker’s commission, he has failed to show a reasonable excuse for his default (see Residential Bd. of Mgrs. of 99 Jane St. Condominium v Rockrose Dev. Corp., 17 AD3d 194 [2005]). In view of ample documentary evidence that Acosta held out the place of service as his address, he may not now reasonably claim he was not properly served (see CPLR 308 [6]; Gibson, Dunn & Crutcher v Global Nuclear Servs. & Supply, 280 AD2d 360, 361 [2001]). Concur—Tom, J.P., Andrias, Nardelli and Sweeny, JJ.